

116 S2541 IS: Indian Health Service Advance Appropriations Act of 2019
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2541IN THE SENATE OF THE UNITED STATESSeptember 24, 2019Ms. Murkowski (for herself, Mr. Udall, Mr. Sullivan, Ms. Baldwin, Mr. Heinrich, Ms. Cortez Masto, Ms. Rosen, Mr. Wyden, Mr. Merkley, Ms. Smith, Mr. Tester, Ms. Warren, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Health Care Improvement Act to authorize advance appropriations for the Indian
			 Health Service by providing 2-fiscal-year budget authority, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Indian Health Service Advance Appropriations Act of 2019. 2.Advance appropriations for certain Indian Health Service accounts (a)In generalSection 825 of the Indian Health Care Improvement Act (25 U.S.C. 1680o) is amended—
 (1)by inserting (a) before There are authorized; and (2)by adding at the end the following:
					
 (b)For each fiscal year, beginning with the first fiscal year that starts during the year after the year in which this subsection is enacted, discretionary new budget authority provided for the Indian Health Services and Indian Health Facilities accounts, and Indian Health Service Contract Support Costs, of the Indian Health Service shall include advance discretionary new budget authority that first becomes available for the first fiscal year after the budget year.
 (c)The Secretary shall include in documents submitted to Congress in support of the President’s budget submitted pursuant to section 1105 of title 31, United States Code, for each fiscal year to which subsection (b) applies detailed estimates of the funds necessary for the Indian Health Services and Indian Health Facilities accounts, and Indian Health Service Contract Support Costs, of the Indian Health Service for the fiscal year following the fiscal year for which the budget is submitted..
 (b)Submission of budget requestSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph:
				
 (40)information on estimates of appropriations for the fiscal year following the fiscal year for which the budget is submitted for the following accounts of the Indian Health Service:
 (A)Indian Health Services. (B)Indian Health Facilities.
 (C)Indian Health Service Contract Support Costs..